Citation Nr: 0831023	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-32 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for degenerative joint disease of the lumbar spine with 
dextroscoliosis prior to July 8, 2006. 

2.  Entitlement to a disability rating higher than 40 percent 
for degenerative joint disease of the lumbar spine with 
dextroscoliosis since July 8, 2006. 

3.  Entitlement to a disability rating higher than 10 percent 
for sciatica and neuritis of the right of the right lower 
extremity since June 26, 2006.

4.  Entitlement to a disability rating higher than 10 percent 
for sciatica and neuritis of the left lower extremity since 
May 14, 2007.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to September 
1969 and from June 1979 to March 1993.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 and more recent rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which adjudicated the aforementioned 
claims.  

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in April 2008.  A transcript 
of that hearing has been associated with the claims file.

The veteran submitted additional evidence since the most 
recent supplemental statement of the case was issued.  Since 
the veteran submitted a waiver of initial RO consideration, 
the Board finds that it can review the newly submitted 
evidence without initial review by the RO.  38 C.F.R. § 
19.31, 20.1304(c) (2007).

The Board notes that, in a January 2008 rating decision, the 
RO also denied a claim for service connection for plantar 
fasciitis and Achilles tendonitis of the left foot, as well 
as a claim for a disability rating higher than 10 percent for 
post-traumatic stress disorder, and entitlement to a 
disability rating higher than 10 percent for degenerative 
joint disease of the thoracic spine with mild kyphosis.  

The veteran responded by filing a timely notice of 
disagreement with respect to these denials.  But since he has 
not been issued a statement of the case (SOC), these issues 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to cure this procedural 
defect.


FINDINGS OF FACT

1.  Prior to July 8, 2006, the veteran's low back disability 
was manifested by flexion of 75 degrees, motion in every 
direction, no significant neurological impairment in either 
lower extremity, and no incapacitating episodes.  

2.  Since July 8, 2006, the veteran's low back disability has 
been manifested by flexion of 30 degrees, motion in every 
direction, no significant neurological impairment in either 
lower extremity, and only a few incapacitating episodes 
during a 12-month period.  

3.  Since June 26, 2006, the veteran's right lower extremity 
has been manifested by mild incomplete paralysis. 

4.  Since May 14, 2007, the veteran's left lower extremity 
has been manifested by mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher 
than 10 percent for degenerative joint disease of the lumbar 
spine with dextroscoliosis prior to July 8, 2006.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2007).

2.  The criteria are not met for a disability rating higher 
than 40 percent for degenerative joint disease of the lumbar 
spine with dextroscoliosis since July 8, 2006.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5242 (2007).

3.  The criteria are not met for a disability rating higher 
than 10 percent for sciatica and neuritis of the right lower 
extremity since June 26, 2006.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 
8520 (2007).

4.  The criteria are not met for a disability rating higher 
than 10 percent for sciatica and neuritis of the left lower 
extremity since May 14, 2007.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate review as required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board will then address 
the claims on their merits, providing relevant VA laws and 
regulations, the relevant factual background, and an analysis 
of its decision. 


I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum that VA notify the claimant that, to substantiate the 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Also, obviously, 
if a claim is being granted that, too, would render any 
notice error nonprejudicial.

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in March 2004 and March 2006.  These letters 
informed the veteran of the evidence required to substantiate 
his claims, and of his and VA's respective responsibilities 
in obtaining supporting evidence.  Moreover, with respect to 
the Dingess requirements, the veteran was given notice of 
what type of information and evidence he needed to 
substantiate his increased-rating claims, as the premise of 
the claims is that they are more severe than reflected by 
their currently assigned ratings.  It is therefore inherent 
that he had actual knowledge of the disability rating element 
for each claim.  The March 2006 letter also notified the 
veteran of the potential downstream effective-date issue for 
the claims.  

While the notice letters do not appear to strictly comply 
with the Court's holding in Vazquez, supra, the Board finds 
that he is not prejudiced by this.  It is important to keep 
in mind that he is represented by Disabled American Veterans, 
which the Board presumes has a comprehensive knowledge of VA 
laws and regulations, including those contained in Part 4, 
the Schedule for Rating Disabilities, contained in Title 38 
of the Code of Federal Regulations.  In addition, the veteran 
and his representative were provided copies of the rating 
decisions at issue on appeal, a SOC, and two SSOCs, all of 
which combined to inform him of the evidence considered, a 
summary of adjudicative actions, all pertinent laws and 
regulations, including the criteria for evaluation of the 
veteran's disabilities on appeal, and an explanation for the 
decision reached.  All of this demonstrates actual knowledge 
on the part of the veteran and his representative of the 
information to be included in the more detailed notice 
contemplated by the Court.  As such, the Board finds that the 
veteran is not prejudiced based on this demonstrated actual 
knowledge of the type evidence needed to support his claims.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and his 
representative, which includes some VA and private treatment 
records.  In addition, the veteran was examined for VA 
compensation purposes in October 2004, March 2007, June 2007, 
and December 2007.  These examination reports are adequate 
for rating purposes with respect to the veteran's low back 
disability, as well as his associated sciatica and neuritis 
in both lower extremities.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
the Court.

II.  Merits of the Claims on a Schedular Basis

A.  Procedural Background

The veteran was treated for pain in his mid and low back 
while on active duty.  After leaving service he was diagnosed 
with degenerative joint disease of the lumbar and thoracic 
spine with lumbar dextroscoliosis.  Consequently, the RO 
granted service connection and assigned a 10 percent 
disability rating for degenerative joint disease of the 
lumbar spine with dextroscoliosis.  The RO also granted 
service connection and assigned a separate 10 percent 
disability rating for degenerative joint disease of the 
thoracic spine with mild kyphosis.

In February 2004, the veteran filed a claim for increased 
compensation benefits.  In a January 2005 rating decision, 
the RO initially denied both claims and continued the 10 
percent ratings for each segment of the spine.  However, the 
veteran only appealed the denial concerning the assigned 10 
percent rating for his lumbar spine.

After additional evidentiary development, the RO issued an 
October 2006 rating decision in which it granted an increased 
rating of 40 percent for the veteran's lumbar spine 
disability.  However, rather than granting this increase back 
to the date of claim, the RO assigned an effective date of 
July 8, 2006, for this increase - the date a VA examination 
first showed that this disability met the criteria for a 40 
percent rating.  

In other rating decisions, the RO also assigned a separate 10 
percent rating for sciatica and neuritis of the right lower 
extremity, effective June 28, 2006, as well as a separate 10 
percent rating for sciatica and neuritis of the left lower 
extremity, effective May 14, 2007.  

Therefore, four issues must be adjudicated: (1) entitlement 
to a disability rating higher than 10 percent for 
degenerative joint disease of the lumbar spine with 
dextroscoliosis (low back disability) prior to July 8, 2006; 
(2) entitlement to a disability rating higher than 40 percent 
for his low back disability since July 8, 2006; (3) 
entitlement to a disability rating higher than 10 percent for 
sciatica and neuritis of the right lower extremity since June 
26, 2006; and (4) entitlement to a disability rating higher 
than 10 percent for sciatica and neuritis of the left lower 
extremity since May 14, 2007.

B.  Legal Criteria

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.  

The criteria for rating all spine disabilities, to include 
intervertebral disc syndrome (IVDS), are set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  The revised criteria provide that IVDS is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (to include consideration 
of separate rating for orthopedic and neurological 
manifestations) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 10 percent rating is 
assignable for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees.  A 
rating of 20 percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine. These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235- 
5243.

With respect to rating any neurological manifestations, DC 
8520 pertains to paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability rating; moderate incomplete paralysis warrants a 
20 percent disability rating; moderately severe incomplete 
paralysis warrants a 40 percent disability rating; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 
8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

With respect to rating IVDS based on incapacitating episodes, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 20 percent rating is assigned with 
incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is assigned with incapacitating 
episodes of having a total duration of at least four weeks 
but less than six weeks during the past 12 months; and a 60 
percent rating is assigned with incapacitating episodes of 
having a total duration of at least six weeks during the past 
12 months.  Id.

C.  Low Back Disability Prior to July 8, 2006

The Board finds that the veteran's low back disability was 
properly rated as 10 percent disabling for the entire period 
prior to July 8, 2006.  In other words, there is simply no 
evidence that the veteran's thoracolumbar spine was 
manifested by flexion limited to 60 degrees or less during 
this period.  Moreover, none of the medical evidence during 
this period shows any significant neurological findings in 
either lower extremity, and there is no evidence of any 
incapacitating episodes.

The only medical evidence during this period which documents 
range of motion of the veteran's thoracolumbar spine is an 
October 2004 VA examination report.  This report lists 
forward flexion of 75 degrees, which is clearly greater than 
the 60-degree minimum required for a 20 percent rating under 
The General Rating Formula for Diseases and Injuries of the 
Spine.

The Board also notes that his thoracolumbar spine 
demonstrated motion in every direction, with extension of 15 
degrees, lateral flexion of 15 degrees in both directions, 
and rotation of 20 degrees in both directions.  Thus, the 
fact that he has motion in every direction precludes a 
finding of ankylosis.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citations omitted).  See 38 C.F.R. § 4.71a, Plate V (listing 
normal ranges of motion of the thoracolumbar spine for VA 
purposes to be 90 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion, and 30 degrees of 
rotation).  Simply stated, there is no basis to assign a 
disability rating higher than 10 percent based on limitation 
of motion pursuant to The General Rating Formula for Diseases 
and Injuries of the Spine.

The Board also finds that a disability rating higher than 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board has 
considered the veteran's complaints of low back pain, 
including testimony presented at his April 2008 hearing.  
However, the October 2004 VA examination report does not 
indicate that motion was additionally limited by such factors 
as pain, weakness, or lack of endurance.  The veteran also 
walked with a normal gait and had full strength in both lower 
extremities.  As such, there is simply no basis to assign a 
disability rating higher than 10 percent based on these 
factors.  Id.  

The Board notes that the evidence prior to July 8, 2006, does 
not establish the occurrence of incapacitating episodes.  The 
October 2004 VA examination report makes no reference to such 
episodes.  

In addition to this examination report, the Board has also 
considered various private and VA treatment records dated 
prior to July 8, 2006.  However, none of these records 
includes findings which would warrant a disability rating 
higher than 10 percent under the applicable rating criteria 
based on limitation of motion of the thoracolumbar spine or 
incapacitating episodes.  Thus, based upon the guidance of 
the Court in Hart, supra, the Board has considered whether a 
staged rating is appropriate during this specific period.  
But there is simply no evidence that the veteran's symptoms 
involving his low back disability have worsened during for 
the period from February 2004 (date of claim)  to the date of 
increase on July 8, 2006.  

The Board notes that a separate 10 percent rating has been 
assigned for sciatica and neuritis of the right lower 
extremity, effective June 28, 2006, as well as a separate 10 
percent rating for sciatica and neuritis of the left lower 
extremity, effective May 14, 2007.  These issues will be 
discussed below.  However, the Board finds no basis to assign 
a separate rating for sciatica and neuritis of the right 
lower extremity prior to June 28, 2006, or for sciatica and 
neuritis of the left lower extremity prior to May 14, 2007.  
Concerning this, the October 2004 VA examination report shows 
no significant neurological findings involving either lower 
extremity.  In fact, the only neurological finding was a 
slight decrease in pinprick and light touch to his right 
lateral thigh.  However, strength was 5/5 (i.e. normal) 
throughout both lower extremities, while deep tendon reflexes 
were 2+ and symmetrical for knee jerks and 1+ and symmetrical 
for ankle jerks.  Since these findings do not reflect mild 
incomplete paralysis of either sciatic nerve, there is no 
basis to assign a separate rating for either lower extremity 
based on neurological manifestations of his low back 
disability. 

D.  Low Back Disability Since July 8, 2006

A VA examination on July 8, 2006, showed that the veteran's 
thoracolumbar spine demonstrated flexion to only 30 degrees, 
which clearly meets the criteria for a 40 percent rating.  
The RO therefore assigned a 40 percent rating for the 
veteran's low back disability, effective from July 8, 2006.  
However, there is no basis to assign a disability rating 
higher than 40 percent at any time during this period.

A disability rating higher than 40 percent can only be 
assigned if there is evidence of favorable or unfavorable 
ankylosis of the spine.  But evidence dated since July 8, 
2006, shows that the veteran's thoracolumbar spine has motion 
in every direction.  In this regard, the July 2006 VA 
examination report notes that his thoracolumbar spine 
demonstrated 30 degrees of flexion, and 10 degrees of 
extension, right and left lateral bending, and bilateral 
rotation.  A December 2007 VA examination report also notes 
that his spine demonstrated 70 degrees of flexion, 10 degrees 
of extension, and 20 degrees of lateral flexion and rotation 
in both directions.  
Since these reports shows that the veteran's thoracolumbar 
spine has motion in every direction, even if less than full, 
by definition these combined segments of his spine (thoracic 
and lumbar) are not ankylosed, thereby precluding a 
disability rating higher than 40 percent based on orthopedic 
manifestations.  

At this point, the Board will not discuss the veteran's 
neurological manifestations related to his low back 
disability, as these issues are being discussed below.  With 
respect to incapacitating episodes, however, the July 2006 VA 
examination report notes that the veteran experiences two 
incapacitating episodes a year, each lasting between two and 
four days.  At most, this would amount to no more than eight 
days of incapacitation during a 12-month period, which is 
significantly less than the six weeks required for a 
disability rating higher than 40 percent.  So there is no 
basis to assign a disability rating higher than 40 percent 
for this period based on incapacitating episodes.  

A disability rating higher than 40 percent is also not 
warranted during this period based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 
Vet. App. at 204-08.  Both VA examination reports during this 
period found no additional limitation of motion after 
repetitive use, while the most recent report of December 2007 
notes that pain was only present at the end of each movement.  
So there is simply no basis to assign a disability rating 
higher than 40 percent since July 8, 2006, based on these 
factors.  Id.  



E.  Sciatica of the Right Lower Extremity Since June 26, 2006

On June 26, 2006, the veteran submitted a statement in which 
he complained of numbness in his right hip and legs, which he 
attributed to his service-connected low back disability.  In 
April 2007, the RO assigned a separate 10 percent disability 
rating for sciatica and neuritis of the right lower extremity 
due to his service-connected low back disability, effective 
from June 26, 2006.  In other words, this disability pertains 
to the neurological manifestations of his already service-
connected low back disability.  

After carefully reviewing the record, the Board finds no 
evidence showing that the veteran's right lower extremity is 
manifested by more than mild incomplete paralysis of the 
right lower extremity.  Hence, there is simply no basis to 
assign a disability rating higher than 10 percent for the 
veteran's sciatica and neuritis of the right lower extremity 
since Jun 26, 2006. 

Two VA examination reports provide compelling evidence 
against this claim.  At a VA general medical examination in 
March 2007, the veteran reported increased back pain with 
numbness and tingling in the right lower extremity since 
2001.  However, a physical examination revealed that 
sensation to vibration and light touch was normal in both 
lower extremities.  Neither lower extremity had any motor or 
sensory loss.  It was also noted that an electromyography 
(EMG) test was negative.  The examiner attributed the 
veteran's complaints of right leg numbness and sciatica to 
his service-connected low back disability, despite the 
negative EMG test.  The July 2006 VA examination report also 
makes no reference to any significant neurological findings 
which would equate to more than mild incomplete paralysis of 
the sciatic nerve.  This report notes that sensory was 
intact, that strength was 5/5, and that straight leg raising 
was negative.  

Recently submitted VA and private treatment records show 
treatment for plantar fasciitis; Achilles tendinitis; and 
"probable sural IDCN, MDCN neuritis, most likely secondary 
to sciatica/low back problems."  However, none of these 
records show more than mild incomplete paralysis of the right 
lower extremity.  For example, a May 2007 VA outpatient 
treatment record notes that sensation was grossly in tact 
that that muscle strength was 5/5 for all pedal muscle groups 
tested.  In addition, a March 2008 private treatment record 
attributes the veteran's complaints of lower extremity pain 
to peripheral vascular disease.  These records, therefore, 
provide no basis to assign a disability rating higher than 10 
percent for the veteran's service-connected sciatica and 
neuritis of the right lower extremity.

In light of these findings, particularly the negative EMG 
report, there is simply no basis to find more than mild 
incomplete paralysis of the right sciatic nerve, as required 
for a disability rating higher than 10 percent under DC 8520.  

F.  Sciatica of the Left Lower Extremity Since May 14, 2007

On May 14, 2007, the veteran submitted medical evidence 
showing that he also has some neurological impairment in his 
left lower extremity due to his service-connected low back 
disability.  In January 2008, the RO assigned a separate 10 
percent disability rating for sciatic and neuritis of the 
left lower extremity due to his low back disability, 
effective May 14, 2007.  

Since the evidence outlined above also shows no evidence of 
more than mild incomplete paralysis in his left lower 
extremity, there is no basis to grant a disability rating 
higher than 10 percent for his sciatic and neuritis of the 
left lower extremity.  Of particular relevance, the two VA 
examination reports discussed above show that an EMG test was 
negative, that there was neither motor nor sensory loss, and 
that straight leg raising was negative with respect to the 
left lower extremity.  As such, there is no basis to assigned 
disability rating higher than 10 percent for the veteran's 
sciatic and neuritis of the left lower extremity since May 
14, 2007.  

G.  Conclusion

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to a disability rating higher than 10 percent 
for degenerative joint disease of the lumbar spine with 
dextroscoliosis prior to July 8, 2006; a disability rating 
higher than 40 percent for this disability since July 8, 
2006; a disability rating higher than 10 percent for sciatic 
and neuritis of the right lower extremity since June 26, 
2006; and a disability rating higher than 10 percent for 
sciatica and neuritis of the left lower extremity since May 
14, 2007.  And as the preponderance of the evidence is 
against these claims, the doctrine of reasonable doubt is not 
for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.

III.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, however, no evidence shows that any of the 
disabilities on appeal has independently caused marked 
interference with his employment or required frequent periods 
of hospitalization.  In fact, there is no evidence of any 
inpatient treatment for these disabilities.  With respect to 
employment, the record shows that the veteran has been 
working for the United States Postal Service (USPS) for many 
years.  In a February 2005 letter, S.F., M.D., indicated that 
the veteran was not medically qualified to perform the 
functions of a mail handler.  The veteran was apparently a 
clerk and had applied to be a mail handler.  

The veteran also testified at his hearing that he had missed 
approximately 80 hour of work this year because of his low 
back disability.  But he also testified that he had to step 
down for a supervisory position due to his severe mood swings 
- which the Board presumes are due to his post-traumatic 
stress disorder, an issue not currently before the Board.  

Thus, although the veteran's low back disability, along with 
his associated sciatica and neuritis of both lower 
extremities, may interfere with his ability to perform 
certain aspects of his job, such impairment is already 
contemplated by the applicable schedular criteria so that 
consideration of an extraschedular basis is not shown to be 
necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating higher than 10 percent for degenerative 
joint disease of the lumbar spine with dextroscoliosis prior 
to July 8, 2006, is denied. 

A disability rating higher than 40 percent for degenerative 
joint disease of the lumbar spine with dextroscoliosis since 
July 8, 2006, is denied. 

A disability rating higher than 10 percent for sciatica and 
neuritis of the right lower extremity since June 26, 2006, is 
denied.

A disability rating higher than 10 percent for sciatica and 
neuritis of the left lower extremity since May 14, 2007, is 
denied.


REMAND

In a January 2008 rating decision, the Board denied the 
veteran's claim for service connection for plantar fasciitis 
and Achilles tendonitis of the left foot, as well as a claim 
for a disability rating higher than 10 percent for post-
traumatic stress disorder, and entitlement to a disability 
rating higher than 10 percent for degenerative joint disease 
of the thoracic spine with mild kyphosis.  The veteran filed 
a timely notice of disagreement with respect to these claim 
in February 2008.  See 38 C.F.R. §§ 20.201, 20.302 (2007).  
However, the RO has not issued a SOC in response to the 
veteran's notice of disagreement.

The filing of a notice of disagreement places a claim in 
appellate status.  Therefore, the failure to issue an SOC in 
such a circumstance renders a claim procedurally defective 
and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 
20.201 (2007); see also Manlincon v. West, 12 Vet. App. 238 
(1999).  The purpose of the remand is to give the RO an 
opportunity to cure this defect by having the RO issue an SOC 
concerning these two issues.

Thereafter, the RO should return the claims file to the Board 
only if the veteran perfects his appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also 
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, 
has no authority, to decide the claim).


Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran an SOC 
addressing the claim of entitlement to 
service connection for plantar fasciitis 
and Achilles tendonitis of the left foot, 
as well as the claim of entitlement to a 
disability rating higher than 10 percent 
for post-traumatic stress disorder, and 
entitlement to a disability rating higher 
than 10 percent for degenerative joint 
disease of the thoracic spine with mild 
kyphosis.  The veteran should be given an 
opportunity to perfect an appeal by 
submitting a timely substantive appeal in 
response thereto.  The RO should advise 
the veteran that the claims file will not 
be returned to the Board for appellate 
consideration of this issue following the 
issuance of the statement of the case 
unless he perfects his appeal.

The purpose of this REMAND is to ensure due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


